Case 1:18-cr-00681-WFK-ST Document 229 Filed 10/03/19 Page 1 of 2 PageID #: 7141
                                                                                 FILED
                                                                               IN CLERK'S OFFICE
                                                                           US DISTRICT COURT E.D.N.Y.

                                                                                 OCT O3 2019
   UNITED STATES DISTRICT COURT
                                                                         *                            *
   EASTERN DISTRICT OF NEW YORK
                                                                         BROOKLYN OFFICE          I




   -------------------------------------------------------X

   UNITED STA TES OF AMERICA,
                                                               No. l 8-cr-681 (S-1) (WFK)
          - against-
                                                                ECF Case
   JEAN BOUSTANI, et al.,
                                   Defendants.




   -------------------------------------         ---X
                                                 ORDER

           WHEREAS, this Court's July 30, 2019 Order, Dkt. 120, required that the Government

   produce material pursuant to 18 U.S.C. § 3500 and FRE Rule 26.2 to the defendant by September

   6, 2019;

           WHEREAS, the Government requested permission for limited unsealing of certain

   documents filed under seal in connection with Detelina Subeva's and Andrew Pearse's guilty pleas

   for the purpose of producing those documents to Mr. Boustani as part of its pretrial disclosures on

   September 6, 2019, Dkt. 155 & 156;

           WHEREAS, Mr. Boustani has filed an unopposed motion requesting limited unsealing of

   certain documents filed under seal in connection with Mr. Subeva 'sand Mr. Pearse's guilty pleas

   for the purpose of permitting the Government to produce those documents to Mr. Boustani as part

   of its pretrial disclosure obligations;

           IT IS HEREBY ORDERED that the documents filed under seal in connection with Ms.

   Subeva's and Mr. Pearse's guilty pleas, which are also the subject of separate motions for limited

   unsealing at Dkt. 155 and 156, are hereby unsealed for the limited purpose of pennitting the
Case 1:18-cr-00681-WFK-ST Document 229 Filed 10/03/19 Page 2 of 2 PageID #: 7142




   Government to produce those documents to Mr. Boustani in compliance with its pretrial

   disclosure obligations and this Court's July 30, 2019 Order.




                                                                  s/WFK




   Dated:   October .g_, 2019
            Brooklyn, New York




                                                  -2-
